DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 6, 9-10 and 17-18 have been amended. Claim 2 has been cancelled. Claim 24 has been newly added. Claims 1 and 3-24 are pending.

Response to Arguments
Applicant's arguments filed on Apr 22, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that the combination of Bickhart et al (US 20180006995 A1) and Lin et al (US 20160134528 A1) fails to teach or suggest “updating the ECMP group that was based on the plurality of IP routes to enable sending traffic to the plurality of multihomed hosts via the third network device, without requiring separate withdrawal of advertised routes associated with the second network device“ in claim 1.

In response the Examiner respectfully disagrees because Lin’528 discloses: ”a remote PE (e.g., PE 6B) considers MAC1 as being reachable via PE 6A and PE 6A′ when PE 6B learns MAC1 from PE 6A and receives a per-ES AD route for multi-homed ES 10A from PE 6A′ with the “Single-Active” flag reset to indicate that multi-homed ES 10A is in the all-active mode and the A-bit set to indicate that PE 6A′ supports aliasing for multi-homed ES 10A” (par 0035), “remote PE 6B may use the global VNI from the MAC route advertised by PE 6A to build the ECMP next hop to reach MAC1 over multi-homed ES 10A, and then may add an additional next hop to PE 6A′ that supports aliasing for multi-homed ES 10A to the ECMP next hop to reach MAC1 over multi-homed ES 10A” (par 0036), “If PE 6A′ subsequently sends a per-ES AD route advertisement update with the A-bit reset (i.e., equal to 0) to indicate that PE 6A′ no longer supports aliasing for multi-homed ES 10A, PE 6B may handle the route update the same way as a per-EVI AD route withdrawal. In other words, PE 6B may remove PE 6A′ from the ECMP next hop for the MACs learned over multi-homed ES 10A” (par 0037). Therefore Lin’528 teaches “updating the ECMP group that was based on the plurality of IP routes to enable sending traffic to the plurality of multihomed hosts via the third network device, without requiring separate withdrawal of advertised routes associated with the second network device” . Here set and then reset A-bit to indicate that PE 6A′ support and then no longer supports aliasing for multi-homed ES 10A, and remote PE remove PE 6A′ from the ECMP next hop for the MACs which could be equated to “updating the ECMP group” , and ECMP group can be equated to ECMP by PE 6A and PE 6A’ to reach MAC address (par 0036). 
Therefore, the cited references teach the claimed limitations of amended claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 10 and 17 which recites similar features. 

As a complimentary information, Patel et al (US20180183654A1) discloses: When a remote BGP peer receives notification of the withdrawal of the EAD/ES route from the local BGP peer, the remote BGP peer locally withdraws the same EAD/ES route. In addition, the remote BGP peer removes the IP address of the local BGP peer from the equal-cost-multi-path (ECMP) path for forwarding for the failed ESI. The goal of the EVPN Fast Withdraw procedure is to provide data-plane convergence based on a single message instead of relying on withdrawal of individual EVPN Route Type 2 routes (par 0001), the ESI index 400 can be a bitmap, e.g., each of the entries of the ESI index can have a length of 1 bit, and the value of an entry (e.g., a bit) can be updated or changed in response to detecting the failure of an Ethernet segment (par 0047), the local peer receives notice of the failure of the remotely configured ESI by determining that the entry in the remote ESI index has been updated (e.g., entry value changed from “1” to “0”). This allows the local peer to monitor the status of ESI's that are locally configured on the remote peer (par 0051). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bickhart et al (US 20180006995 A1) in view of Lin et al (US 20160134528 A1).

Regarding claim 1 (Currently Amended), Bickhart’995 discloses a method (see, fig. 1, method to perform PE operations for EVPN in the system comprises PEs, CEs, customer networks 6A-6B and intermediate network 12, par 0019) comprising: 
receiving, at a first network device (see, fig. 1, PE router 10C, par 0029) from a second network device (see, fig. 1, PE router 10A, par 0029), a first ethernet virtual private network (EVPN) auto discovery (AD) route that comprises an ethernet segment (ES) identifier (ESI) (see, fig. 1, PE router 10A outputs to PE 10C an EVPN route advertising an Ethernet Auto-Discovery (AD) route specifying the relevant ESI for the Ethernet segment for the EVI, par 0028-0029), wherein the second network device (see, fig. 1, PE router 10A, par 0029) is directly connected to the ES (see, fig. 1, PE router 10A participates in Ethernet Segment 14, par 0028-0029); 
receiving, at the first network device (see, fig. 1, PE router 10C, par 0029) from a third network device (see, fig. 1, PE router 10B, par 0029), a second EVPN AD route that comprises the ESI (see, fig. 1, PE router 10B outputs to PE 10C an EVPN route advertising an Ethernet Auto-Discovery (AD) route specifying the relevant ESI for the Ethernet segment for the EVI, par 0028-0029), wherein the third network device is directly connected to the ES (see, fig. 1, PE router 10B participates in Ethernet Segment 14, par 0028-0029);
creating an ESI status flag (see, BGP Network Layer Reachability Information (NLRI) as indication that the MAC addresses are reachable through the particular PE router, par 0029 and 0031) indicating that a host (see, fig. 1, device 4 stay behind CE 8 which participates in ES, par 0031-0032) on the ES is reachable via the second network device (see, fig. 1, PE router 10A, par 0029) and the third network device (Note, PE routes 10A-10C communicate NLRI (Network Layer Reachability Information) after PE 10A and 10B learn from CE 8B about MAC addressing information for devices 4 within the network and the physical ports through which devices 4 are reachable and stores MAC information (therefore remote PE 10C obtains and stores NLRI for device 4 to be reachable from PE 10A and 10B), par 29-31. Noted, third network device corresponds with PE router 10B, par 0029);
receiving, at the first network device (see, fig. 1, PE router 10C, par 0029), a plurality of IP routes (see, MAC address routes while IP addresses associated with respective MAC addresses, par 0031, 0049) from the second network device (see, fig. 1, PE router 10A, par 0029) corresponding to a plurality of hosts on the ES (see, fig. 1, any of PE router including 10C receives from PE router 10B MAC/IP Advertisement routes associated with the Ethernet segment 14 and that announce the MAC address and corresponding IP addresses of customer devices 4C and 4D, par 0079-0080);
in response to receiving, at the first network device (see, fig. 1, PE router 10C, par 0029) from the second network device (see, fig. 1, PE router 10B, par 0029), a withdrawal of the first EVPN AD route (see, PE 10C receives withdrawal message 5 from PE 10B to withdraw the corresponding set of Ethernet A-D per ES routes for Ethernet segment 14, par 0052): 
Bickhart’995 discloses all the claim limitations but fails to explicitly teach:
in response to determining that the ESI status flag indicates that the plurality of multihomed hosts on the ES is reachable via the second network device, generating, in a forwarding table of the first network device, an equal-cost multi-path (ECMP) group based on the plurality of IP routes; and 
in response to receiving, at the first network device from the second network device, a withdrawal of the first EVPN AD route:
updating the ESI status flag to indicate that the plurality of multihomed hosts on the ES is not reachable via the second network device; and
updating the ECMP group that was based on the plurality of IP routes to enable sending traffic to the plurality of multihomed hosts via the third network device, without requiring separate withdrawal of advertised routes associated with the second network device.

	However Lin’528 from the same field of endeavor (see, fig. 1, multi-tenant data center 2 using EVPNs (Ethernet virtual private network) with PE routers on multi-homed Ethernet segments (ESs) signal aliasing capability, par 0018) discloses:
in response to determining that the ESI status flag (see, reachable states of CE and therefore network devices communicated via the CE, par 0024, 0029) indicates that the plurality of multihomed hosts (see, FIG. 1, network devices and customer equipment associated with MAC addresses reachable via multi-homed ES, par 0024) on the ES is reachable via the second network device (see, FIG. 1, after receiving aliasing bit set from local PE indicates to remote PE that local PE could reach the set of MAC addresses via multi-homed ES with MAC address associated with network devices within sites 5 reachable via multi-homed ES 10A, par 0024, 0029), generating, in a forwarding table of the first network device (see, forwarding engine configured to forward data packets destined for the MAC address associated with the CE router according to the ECMP next hop, par 0010), an equal-cost multi-path (ECMP) group (see, ECMP next hop to PE1 and PE2 to reach MAC1 over ES1, next hops describe various routes, par 0024, 0029, 0044) based on the plurality of IP routes (see, build an ECMP next hop in forward engine to PE1 and PE2 to reach MAC1 over ES1 after receiving aliasing bit set from local PE indicates to remote PE that local PE could reach the set of MAC addresses via multi-homed ES with MAC address associated with network devices within sites 5 reachable via multi-homed ES 10A, par 0010, 0024, 0029); and
in response to receiving, at the first network device (see, fig. 1, remote PE 6B, par 0037) from the second network device (see, fig. 1,  local PE, par 0037), a withdrawal of the first EVPN AD route (see, remote PE receives from local PE a per-ES AD route advertisement update with the aliasing bit reset as per-EVI AD route withdrawal, par 0037):
updating the ESI status flag (see, reachable states change from reachable to not reachable by aliasing bit set changed to reset, par 0035, 0037) to indicate that the plurality of multihomed hosts on the ES is not reachable via the second network device (see, aliasing bit changed from set to reset sent from local PE indicates to remote PE that local PE can’t reach the set of MAC addresses via multi-homed ES with MAC address associated with network devices within sites 5 accessed via multi-homed ES 10A, par 0024, 0029, 0035, 0037); and
updating (see, remove local PE 6A′ from ECMP next hop for the MACs, par 0037) the ECMP group (see, ECMP next hop to PE1 and PE2 to reach MAC1 over ES1, next hops describe various routes, par 0024, 0029, 0044) that was based on the plurality of IP routes (see, fig. 1, AD routes with EVPN 23 is a MPLS based EVPN running over IP underlay network 4, par 0038) to enable sending traffic to the plurality of multihomed hosts via the third network device (see,  remote PE 6B build the ECMP next hop to PE 6A and PE 6A′ to reach MAC1 over multi-homed ES 10A and then remove local PE 6A′ from ECMP next hop for the MACs learned over multi-homed ES 10A, therefore traffic from remote PE 6B could still reach MAC1 via local PE 6A by virtue of ECMP next hop for local PE 6A still valid, par 0036-0037), without requiring separate withdrawal of advertised routes associated with the second network device (see, PE 6B removes PE 6A′ from the ECMP next hop for the MACs learned over multi-homed ES 10A after receiving per-ES AD route advertisement update with the A-bit reset, and therefore no need to wait for separate withdrawal of AD route, par 0037).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Lin’528 into that of Bickhart’995. The motivation would have been to load balance L2 traffic to multi-homed CE routers 18 faster than in conventional techniques (par 0042).

Regarding claim 3 (Currently Amended), Bickhart’995 discloses the method of claim 1 (see, fig. 1, method to perform PE operations for EVPN in the system comprises PEs, CEs, customer networks 6A-6B and intermediate network 12, par 0019), further comprising.
 Bickhart’995 discloses all the claim limitations but fails to explicitly teach:
receiving a first data packet addressed to a MAC address of the host; 
retrieving, from a forwarding entry associated with the MAC address, a next hop identifier; and 
forwarding the first data packet using the next hop identifier.

However Lin’528 from the same field of endeavor (see, fig. 1, multi-tenant data center 2 using EVPNs (Ethernet virtual private network) with PE routers on multi-homed Ethernet segments (ESs) signal aliasing capability, par 0018) discloses:
receiving a first data packet addressed to a MAC address of the host (see, traffic from remote PE to the CE router over the multi-homed L2 network segment with data packets destined for the MAC address associated with the CE router, par 10-11); 
retrieving, from a forwarding entry (see, network destinations with specific next hops in Forwarding engine, par 0046) associated with the MAC address, a next hop identifier (see, fig. 1 and 3, remote PE builds an ECMP next hop to at least the first and second PE routers on the multi-homed ES to reach the MAC address associated with the CE router over the multi-homed ES, forwarding engine 86 of router associates network destinations with specific next hops, par 0029 and 0046); and 
forwarding the first data packet using the next hop identifier (see, fig. 1, remote PE router forwards data packets destined for the MAC address associated with the CE router according to the ECMP next hop, par 0010).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Lin’528 into that of Bickhart’995. The motivation would have been to load balance L2 traffic to multi-homed CE routers 18 faster than in conventional techniques (par 0042).

Regarding claim 4 (Original), Bickhart’995 discloses the method of claim 1 (see, fig. 1, method to perform PE operations for EVPN in the system comprises PEs, CEs, customer networks 6A-6B and intermediate network 12, par 0019), wherein the second network device (see, fig. 1, PE router 10A, par 0029) and the third network device (see, fig. 1, PE router 10B, par 0029) provide active-active multihoming to the host via the ES (see, fig. 1, multiple PE routers provide active-active mode multi-homing to devices on a customer network using an Ethernet segment of an EVPN instance, par 0007).

Regarding claim 5 (Original), Bickhart’995 discloses the method of claim 1 (see, fig. 1, method to perform PE operations for EVPN in the system comprises PEs, CEs, customer networks 6A-6B and intermediate network 12, par 0019), wherein the withdrawal of the first EVPN AD route occurred in response to the second network device (see, fig. 1, PE router 10B, par 0029) losing connection to the ES (see, PE 10B outputs a withdrawal message 5 to withdraw the corresponding set of EVPN A-D per ES routes for Ethernet segment 14 after Link 15B of Ethernet segment 14 coupling PE 10B to the multi-homed site failed, par 0052).

Regarding claim 6 (Currently Amended), Bickhart’995 discloses the method of claim 1 (see, fig. 1, method to perform PE operations for EVPN in the system comprises PEs, CEs, customer networks 6A-6B and intermediate network 12, par 0019), further comprising.
Bickhart’995 discloses all the claim limitations but fails to explicitly teach: uninstalling a plurality of routing table entries, based on the IP route received from the second network device, from hardware of the first network device.

However Lin’528 from the same field of endeavor (see, fig. 1, multi-tenant data center 2 using EVPNs (Ethernet virtual private network) with PE routers on multi-homed Ethernet segments (ESs) signal aliasing capability, par 0018) discloses:
uninstalling a plurality of routing table entries (see, PE 6B removes PE 6A′ from the ECMP next hop for the MACs learned over multi-homed ES 10A, par 0037. Noted, next hop for MACs, therefore it’s entries), based on the IP route received from the second network device, from hardware of the first network device (see, PE 6B removes PE 6A' from the ECMP next hop for the MACs learned over multi-homed ES 10A when PE 6A' sends per-ES AD route advertisement update with the A-bit reset to indicate that PE 6A' no longer supports aliasing for multi-homed ES 10A, par 0037-0038).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Lin’528 into that of Bickhart’995. The motivation would have been to load balance L2 traffic to multi-homed CE routers 18 faster than in conventional techniques (par 0042).


Regarding claim 7 (Original), Bickhart’995 discloses the method of claim 1 (see, fig. 1, method to perform PE operations for EVPN in the system comprises PEs, CEs, customer networks 6A-6B and intermediate network 12, par 0019), further comprising.
Bickhart’995 discloses all the claim limitations but fails to explicitly teach:
receiving, at the first network device from a fourth network device, a third EVPN AD route that comprises the ESI, wherein the fourth network device is directly connected to the ES; 
updating the ES status flag to indicate that a host on the ES is reachable via the second network device, the third network device, and the fourth network device; and 
in response to receiving, at the first network device from the second network device, a withdrawal of the first EVPN AD route, updating the ES status flag to indicate that the host on the ES is reachable via the third network device and the fourth network device.

However Lin’528 from the same field of endeavor (see, fig. 1, multi-tenant data center 2 using EVPNs (Ethernet virtual private network) with PE routers on multi-homed Ethernet segments (ESs) signal aliasing capability, par 0018) discloses:
receiving, at the first network device (see, fig. 1, remote PE on site 2, par 0007) from a fourth network device (see, fig. 1, third PE routes of the two or more PE routers connected to a CE router of the first site on a multi-homed Ethernet segment (ES) in an all-active mode, par 0007), a third EVPN AD route that comprises the ESI (see, each of the two or more PE routers on a multi-homed ES advertise a per-ES AD route and a per-EVI AD route with ESI, par 0027-0028), wherein the fourth network device is directly connected to the ES (see, third PE routes of the two or more PE routers connected to a CE router of the first site on a multi-homed ES, par 0007); 
updating the ES status flag (see, L2 state information includes MAC addressing information associated with the network devices and CE within sites 5 and the ports of PE routers 6 through which the customer devices are reachable, par 0024) to indicate that a host on the ES is reachable via the second network device, the third network device, and the fourth network device (see, remote PE router considers the multi-homed ES to be reachable via a given PE router when receiving from the given PE router a per-EVI AD route and a per-ES AD route indicating that the multi-homed ES is in the all-active mode, two or more PE routers connected to a CE router of the first site on a multi-homed Ethernet segment (ES) in an all-active mode, par 0007, 0028); and 
in response to receiving, at the first network device from the second network device, a withdrawal of the first EVPN AD route (see, per-EVI AD route withdrawal received from PE of the two or more PE, par 0007, 0037), updating the ES status flag (see, L2 state information includes MAC addressing information associated with the network devices and CE within sites 5 and the ports of PE routers 6 through which the customer devices are reachable, par 0024) to indicate that the host on the ES is reachable via the third network device and the fourth network device (Note, remote PE removes PE from the ECMP next hop for the MACs learned over multi-homed ES 10A while remote PE routers learn L2 state information for the L2 customer networks within sites when forwarding L2 communications, therefore implies reachable information in L2 state information becomes not reachable after receiving per-EVI AD route withdrawal, par 0024, 0037).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Lin’528 into that of Bickhart’995. The motivation would have been to load balance L2 traffic to multi-homed CE routers 18 faster than in conventional techniques (par 0042).

Regarding claim 8 (Original), Bickhart’995 discloses the method of claim 1 (see, fig. 1, method to perform PE operations for EVPN in the system comprises PEs, CEs, customer networks 6A-6B and intermediate network 12, par 0019), further comprising receiving, at the first network device (see, fig. 1, PE router 10C, par 0029) from the second network device (see, fig. 1, PE router 10A, par 0029), a third EVPN AD route that comprises the ESI (see, fig. 1, PE routers 10A-10B output to PE 10C an EVPN route advertising an Ethernet Auto-Discovery (AD) route specifying the relevant ESI for the Ethernet segment for each EVI with multiple EVIs configured on PE routers 10 for Ethernet segment 14, par 0026, 0028), wherein the second network device (see, fig. 1, PE router 10A, par 0029) is directly connected to the ES (see, fig. 1, PE router 10A participates in Ethernet Segment 14, par 0028-0029).

Regarding claim 9 (Currently Amended), Bickhart’995 discloses the method of claim 8 (see, fig. 1, method to perform PE operations for EVPN in the system comprises PEs, CEs, customer networks 6A-6B and intermediate network 12, par 0019), further comprising: 
in response to receiving, at the first network device (see, fig. 1, PE router 10C, par 0029) from the second network device (see, fig. 1, PE router 10A, par 0029), a third EVPN AD route that comprises the ESI (see, fig. 1, PE routers 10A-10B output to PE 10C an EVPN route advertising an Ethernet Auto-Discovery (AD) route specifying the relevant ESI for the Ethernet segment for each EVI with multiple EVIs configured on PE routers 10 for Ethernet segment 14, par 0026, 0028), wherein the second network device (see, fig. 1, PE router 10A, par 0029) is directly connected to the ES (see, fig. 1, PE router 10A participates in Ethernet Segment 14, par 0028-0029); 
19updating the ESI status flag to indicate (see, BGP Network Layer Reachability Information (NLRI) as indication that the MAC addresses are reachable through the particular PE router, par 0029, 0031 and 0069. Noted, MAC tables 50 represents virtual routing and forwarding table of VRFs could be for each EVI or independent of EVI, par 0069; VRF stores one or more Ethernet Auto-Discovery (A-D) per ES routes 39 received from other PE indicating the respective PE routers provide L2 reachability for the Ethernet segment indicated in the route, par 0069, 0076) that the host on the ES is reachable via the second network device (see, fig. 1, PE router 10A, par 0029) and the third network device (Note, PE routes 10A-10C communicate NLRI (Network Layer Reachability Information) after PE 10A and 10B learn from CE 8B about MAC addressing information for devices 4 within the network and the physical ports through which devices 4 are reachable and stores MAC information (therefore remote PE 10C obtains and stores NLRI for device 4 to be reachable from PE 10A and 10B), par 29-31. Noted, third network device corresponds with PE router 10B, par 0029); and 
updating a routing table entry that was based on the MAC/IP route to allow sending traffic to the host via the second device (see, fig. 2, VRF (virtual routing and forwarding table) in PE stores one or more Ethernet Auto-Discovery (A-D) per ES routes 39 received from other PE indicating the respective PE routers provide L2 reachability for the Ethernet segment indicated in the route, par 0069, 0076).

Regarding claim 10 (Currently Amended), Bickhart’995 discloses an apparatus (see, fig. 1-2, PE router perform PE operations for EVPN in the system comprises PEs, CEs, customer networks 6A-6B and intermediate network 12, par 0019) comprising: 
a memory (Noted, memories implied to store routing information, par 0064) configured to store a forwarding table (see, fig. 2, routing table stored in VRF 22A and MAC table for routing stored in MAC tables 50, par 0064); 
communication circuitry (see, fig. 2, interface cards 32A-32N ("IFCs 32"), par 0060) configured to:
receive, from a first network device (see, fig. 1, PE router 10A, par 0029), a first ethernet virtual private network (EVPN) auto discovery (AD) route that comprises an ethernet segment (ES) identifier (ESI) (see, fig. 1, PE router 10A outputs to PE 10C an EVPN route advertising an Ethernet Auto-Discovery (AD) route specifying the relevant ESI for the Ethernet segment for the EVI, par 0028-0029), wherein the first network device (see, fig. 1, PE router 10A, par 0029) is directly connected to the ES (see, fig. 1, PE router 10A participates in Ethernet Segment 14, par 0028-0029); 
receive, from a second network device (see, fig. 1, PE router 10B, par 0029), a second EVPN AD route that comprises the ESI (see, fig. 1, PE router 10B outputs to PE 10C an EVPN route advertising an Ethernet Auto-Discovery (AD) route specifying the relevant ESI for the Ethernet segment for the EVI, par 0028-0029), wherein the second network device is directly connected to the ES (see, fig. 1, PE router 10B participates in Ethernet Segment 14, par 0028-0029); 
receive a plurality of IP routes (see, MAC address routes while IP addresses associated with respective MAC addresses, par 0031, 0049) from the first network device (see, fig. 1, PE router 10A, par 0029) corresponding to a plurality of multihomed hosts on the ES (see, fig. 1, any of PE router including 10C receives from PE router 10A MAC/IP Advertisement routes associated with the Ethernet segment 14 and that announce the MAC address and corresponding IP addresses of customer devices 4C and 4D, par 0079-0080); and

receive, from the second network device (see, fig. 1, PE router 10B, par 0029), a withdrawal of the first EVPN AD route (see, PE 10C receives withdrawal message 5 from PE 10B to withdraw the corresponding set of Ethernet A-D per ES routes for Ethernet segment 14, par 0052); and
control circuitry (see, fig. 2, control unit 20, par 0060) configured to: 
create an ESI status flag (see, BGP Network Layer Reachability Information (NLRI) as indication that the MAC addresses are reachable through the particular PE router, par 0029 and 0031) indicating that a host (see, fig. 1, device 4 stay behind CE 8 which participates in ES, par 0031-0032) on the ES is reachable via the first network device (see, fig. 1, PE router 10A, par 0029) and the second network device (Note, PE routes 10A-10C communicate NLRI (Network Layer Reachability Information) after PE 10A and 10B learn from CE 8B about MAC addressing information for devices 4 within the network and the physical ports through which devices 4 are reachable and stores MAC information (therefore remote PE 10C obtains and stores NLRI for device 4 to be reachable from PE 10A and 10B), par 29-31. Noted, second network device corresponds with PE router 10B, par 0029);
Bickhart’995 discloses all the claim limitations but fails to explicitly teach:
generate, in the forwarding table, an entry based on the plurality of IP routes based on determining that the ESI status flag indicates that the host on the ES is reachable via the first network device or the second network device via an equal-cost multi-path (ECMP) group; 
update the ESI status flag to indicate that the plurality of multihomed hosts on the ES is not reachable via the first network device based on the withdrawal of the first EVPN AD route; and 
update the ECMP group that was based on the plurality of IP routes to enable sending traffic to the plurality of multihomed hosts via the second network device, without requiring separate withdrawal of advertised routes associated with the first network device.

However Lin’528 from the same field of endeavor (see, fig. 1, multi-tenant data center 2 using EVPNs (Ethernet virtual private network) with PE routers on multi-homed Ethernet segments (ESs) signal aliasing capability, par 0018) discloses:
generate, in the forwarding table (see, forwarding engine configured to forward data packets destined for the MAC address associated with the CE router according to the ECMP next hop, par 0010), an entry (see, ECMP next hop, par 0036) based on the plurality of IP routes (see, fig. 1, AD routes with EVPN 23 is a MPLS based EVPN running over IP underlay network 4, par 0038) based on determining that the ESI status flag (see, reachable states of CE and therefore network devices communicated via the CE, par 0024, 0029) indicates that the host on the ES is reachable via the first network device or the second network device via an equal-cost multi-path (ECMP) group  (see, build an ECMP next hop in forward engine to PE1 and PE2 to reach MAC1 over ES1 after receiving aliasing bit set from local PE indicates to remote PE that local PE could reach the set of MAC addresses via multi-homed ES with MAC address associated with network devices within sites 5 reachable via multi-homed ES 10A, par 0010, 0024, 0029. Noted, ECMP group can be equated to ECMP next hop to PE1 and PE2 to reach MAC1 over ES1, next hops describe various routes, par 0024, 0029, 0044); 
update the ESI status flag (see, reachable states change from reachable to not reachable by aliasing bit set changed to reset, par 0035, 0037) to indicate that the plurality of multihomed hosts on the ES is not reachable via the first network device based on the withdrawal of the first EVPN AD route (see, aliasing bit changed from set to reset sent from local PE indicates to remote PE that local PE can’t reach the set of MAC addresses via multi-homed ES with MAC address associated with network devices within sites 5 accessed via multi-homed ES 10A, par 0024, 0029, 0035, 0037); and 
update (see, remove local PE 6A′ from ECMP next hop for the MACs, par 0037) the ECMP group (see, ECMP next hop to PE1 and PE2 to reach MAC1 over ES1, next hops describe various routes, par 0024, 0029, 0044) that was based on the plurality of IP routes (see, fig. 1, AD routes with EVPN 23 is a MPLS based EVPN running over IP underlay network 4, par 0038) to enable sending traffic to the plurality of multihomed hosts via the second network device (see,  remote PE 6B build the ECMP next hop to PE 6A and PE 6A′ to reach MAC1 over multi-homed ES 10A and then remove local PE 6A′ from ECMP next hop for the MACs learned over multi-homed ES 10A, therefore traffic from remote PE 6B could still reach MAC1 via local PE 6A by virtue of ECMP next hop for local PE 6A still valid, par 0036-0037), without requiring separate withdrawal of advertised routes associated with the first network device (see, PE 6B removes PE 6A′ from the ECMP next hop for the MACs learned over multi-homed ES 10A after receiving per-ES AD route advertisement update with the A-bit reset, and therefore no need to wait for separate withdrawal of AD route, par 0037).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Lin’528 into that of Bickhart’995. The motivation would have been to load balance L2 traffic to multi-homed CE routers 18 faster than in conventional techniques (par 0042).

Regarding claim 11 (Original), Bickhart’995 discloses the apparatus of claim 10 (see, fig. 1-2, PE router perform PE operations for EVPN in the system comprises PEs, CEs, customer networks 6A-6B and intermediate network 12, par 0019), wherein the communication circuitry (see, fig. 2, interface cards 32A-32N ("IFCs 32"), par 0060) is further configured to receive a plurality of IP routes from the second network device (see, fig. 1, PE router 10A, par 0029) corresponding to a plurality of hosts on the ES (see, fig. 1, any of PE router including 10C receives from PE router 10B MAC/IP Advertisement routes associated with the Ethernet segment 14 and that announce the MAC address and corresponding IP addresses of customer devices 4C and 4D, par 0079-0080); and 
20the control circuitry (see, fig. 2, control unit 20, par 0060) is further configured to: 
generate, in a forwarding table (see, fig. 1, MAC tables/routing table of PE router 10C, par 0030 and 0043), entries based on the IP routes based on determining that the ESI status flag (see, BGP Network Layer Reachability Information (NLRI) as indication that the MAC addresses are reachable through the particular PE router, par 0029 and 0031) indicates that the plurality of hosts on the ES are reachable via the second network device (see, PE routers 10 store the MAC addressing information in MAC tables/routing tables after routers learn L2 state information including MAC addressing information for devices 4 and reachable information of devices 4, par 0030. Noted, IP route corresponding with MAC address route since IP addresses associated with respective MAC addresses, par 0031, 0043, 0049. Noted, PE stores one or more Ethernet Auto-Discovery (A-D) per ES routes received from other PE routers which indicate the respective PE routers provide L2 reachability for the Ethernet segment indicated in the route including information from remote MAC learning, par 0076-0077); and 
update the entries that were based on the IP routes to prevent sending traffic to the host via the first device (see, PE 10B learn the L2-L3 binding for customer device 4D but not PE 10A due to LAG hashing techniques that load-balances different traffic flows across the multi-homing PEs for Ethernet segment 14, therefore PE router 10C store the MAC addressing information in MAC tables/routing tables after learning L2 state information including MAC addressing information for devices 4 and reachable information of devices 4 from 10A (therefore traffic routed to PE 10B before PE 10A learns L2-L3 binding from PE 10B ), par 0030, 0050-0051).


Regarding claim 12 (Original), Bickhart’995 discloses the apparatus of claim 10 (see, fig. 1-2, PE router perform PE operations for EVPN in the system comprises PEs, CEs, customer networks 6A-6B and intermediate network 12, par 0019), wherein the communication circuitry (see, fig. 2, interface cards 32A-32N ("IFCs 32"), par 0060) is further configured to, and the control circuitry (see, fig. 2, control unit 20, par 0060) is further configured to.
Bickhart’995 discloses all the claim limitations but fails to explicitly teach:
receive a first data packet addressed to a MAC address of the host; 
retrieve, from the entry associated with the MAC address, a next hop identifier and 
forward the first data packet using the next hop identifier.

However Lin’528 from the same field of endeavor (see, fig. 1, multi-tenant data center 2 using EVPNs (Ethernet virtual private network) with PE routers on multi-homed Ethernet segments (ESs) signal aliasing capability, par 0018) discloses:
receive a first data packet addressed to a MAC address of the host (see, traffic from remote PE to the CE router over the multi-homed L2 network segment with data packets destined for the MAC address associated with the CE router, par 10-11); 
retrieve, from the entry associated with the MAC address, a next hop identifier (see, fig. 1 and 3, remote PE builds an ECMP next hop to at least the first and second PE routers on the multi-homed ES to reach the MAC address associated with the CE router over the multi-homed ES, forwarding engine 86 of router associates network destinations with specific next hops, par 0029 and 0046); and 
forward the first data packet using the next hop identifier (see, fig. 1, remote PE router forwards data packets destined for the MAC address associated with the CE router according to the ECMP next hop, par 0010).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Lin’528 into that of Bickhart’995. The motivation would have been to load balance L2 traffic to multi-homed CE routers 18 faster than in conventional techniques (par 0042).

Regarding claim 13 (Original), Bickhart’995 discloses the apparatus of claim 10 (see, fig. 1-2, PE router perform PE operations for EVPN in the system comprises PEs, CEs, customer networks 6A-6B and intermediate network 12, par 0019), wherein the first network device (see, fig. 1, PE router 10A, par 0029) and the second network device (see, fig. 1, PE router 10B, par 0029) provide active-active multihoming to the host via the ES (see, fig. 1, multiple PE routers provide active-active mode multi-homing to devices on a customer network using an Ethernet segment of an EVPN instance, par 0007).

Regarding claim 14 (Original), Bickhart’995 discloses the apparatus of claim 10 (see, fig. 1-2, PE router perform PE operations for EVPN in the system comprises PEs, CEs, customer networks 6A-6B and intermediate network 12, par 0019), wherein the withdrawal of the first EVPN AD route occurred in response to the first network device (see, fig. 1, PE router 10B, par 0029) losing connection to the ES (see, PE 10B outputs a withdrawal message 5 to withdraw the corresponding set of EVPN A-D per ES routes for Ethernet segment 14 after Link 15B of Ethernet segment 14 coupling PE 10B to the multi-homed site failed, par 0052).
 
Regarding claim 15 (Original), Bickhart’995 discloses the apparatus of claim 10 (see, fig. 1-2, PE router perform PE operations for EVPN in the system comprises PEs, CEs, customer networks 6A-6B and intermediate network 12, par 0019), wherein the communication circuitry (see, fig. 2, interface cards 32A-32N ("IFCs 32"), par 0060) is further configured to receive, from the first network device (see, fig. 1, PE router 10A, par 0029), a third EVPN AD route that comprises the ESI (see, fig. 1, PE routers 10A-10B output to PE 10C an EVPN route advertising an Ethernet Auto-Discovery (AD) route specifying the relevant ESI for the Ethernet segment for each EVI with multiple EVIs configured on PE routers 10 for Ethernet segment 14, par 0026, 0028), wherein the first network device (see, fig. 1, PE router 10A, par 0029) is directly connected to the ES (see, fig. 1, PE router 10A participates in Ethernet Segment 14, par 0028-0029).

Regarding claim 16 (Original), Bickhart’995 discloses the apparatus of claim 15 (see, fig. 1-2, PE router perform PE operations for EVPN in the system comprises PEs, CEs, customer networks 6A-6B and intermediate network 12, par 0019), wherein the control circuitry (see, fig. 2, control unit 20 includes processors to executable instructions stored in software modules, par 0061) is further configured to: 
update the ESI status flag (see, BGP Network Layer Reachability Information (NLRI) as indication that the MAC addresses are reachable through the particular PE router, par 0029, 0031 and 0069. Noted, MAC tables 50 represents virtual routing and forwarding table of VRFs could be for each EVI or independent of EVI, par 0069; VRF stores one or more Ethernet Auto-Discovery (A-D) per ES routes 39 received from other PE indicating the respective PE routers provide L2 reachability for the Ethernet segment indicated in the route, par 0069, 0076) to indicate that the host on the ES is reachable via the first network device (see, fig. 1, PE router 10A, par 0029) and the second network device (see, fig. 1, PE router 10AB, par 0029) based on receiving, from the first network device, a third EVPN AD route that comprises the ESI  (see, fig. 1, PE router 10A, par 0029) and the third network device (Note, PE routes 10A-10C communicate NLRI (Network Layer Reachability Information) after PE 10A and 10B learn from CE 8B about MAC addressing information for devices 4 within the network and the physical ports through which devices 4 are reachable and stores MAC information (therefore remote PE 10C obtains and stores NLRI for device 4 to be reachable from PE 10A and 10B), par 29-31), wherein the first network device (see, fig. 1, PE router 10A, par 0029) is directly connected to the ES (see, fig. 1, PE router 10A participates in Ethernet Segment 14, par 0028-0029); and 
update the entry that was based on the IP route to allow sending traffic to the host via the first device (see, fig. 2, VRF (virtual routing and forwarding table) in PE stores one or more Ethernet Auto-Discovery (A-D) per ES routes 39 received from other PE indicating the respective PE routers provide L2 reachability for the Ethernet segment indicated in the route, par 0069, 0076).

Regarding claim 17 (Currently Amended), Bickhart’995 discloses a non-transitory computer-readable medium (see, fig. 2, computer-readable medium in software modules of control unit 20 stores executable instructions, par 0061) having instructions encoded thereon that when executed by control circuitry cause the control circuitry (see, fig. 2, control unit 20 includes processors to executable instructions stored in software modules, par 0061) to: 
receive, from a first network device (see, fig. 1, PE router 10A, par 0029), a first ethernet virtual private network (EVPN) auto discovery (AD) route that comprises an ethernet segment (ES) identifier (ESI) (see, fig. 1, PE router 10A outputs to PE 10C an EVPN route advertising an Ethernet Auto-Discovery (AD) route specifying the relevant ESI for the Ethernet segment for the EVI, par 0028-0029), wherein the first network device (see, fig. 1, PE router 10A, par 0029) is directly connected to the ES (see, fig. 1, PE router 10A participates in Ethernet Segment 14, par 0028-0029); 
receive, from a second network device (see, fig. 1, PE router 10B, par 0029), a second EVPN AD route that comprises the ESI (see, fig. 1, PE router 10B outputs to PE 10C an EVPN route advertising an Ethernet Auto-Discovery (AD) route specifying the relevant ESI for the Ethernet segment for the EVI, par 0028-0029), wherein the second network device is directly connected to the ES (see, fig. 1, PE router 10B participates in Ethernet Segment 14, par 0028-0029); 
create an ESI status flag (see, BGP Network Layer Reachability Information (NLRI) as indication that the MAC addresses are reachable through the particular PE router, par 0029 and 0031) indicating that a host (see, fig. 1, device 4 stay behind CE 8 which participates in ES, par 0031-0032) on the ES is reachable via the first network device (see, fig. 1, PE router 10A, par 0029) and the second network device (Note, PE routes 10A-10C communicate NLRI (Network Layer Reachability Information) after PE 10A and 10B learn from CE 8B about MAC addressing information for devices 4 within the network and the physical ports through which devices 4 are reachable and stores MAC information (therefore remote PE 10C obtains and stores NLRI for device 4 to be reachable from PE 10A and 10B), par 29-31. Noted, second network device corresponds with PE router 10B, par 0029);
receive a plurality of IP routes (see, MAC address routes while IP addresses associated with respective MAC addresses, par 0031, 0049) from the first network device (see, fig. 1, PE router 10A, par 0029) corresponding to a plurality of multihomed hosts on the ES (see, fig. 1, any of PE router including 10C receives from PE router 10A MAC/IP Advertisement routes associated with the Ethernet segment 14 and that announce the MAC address and corresponding IP addresses of customer devices 4C and 4D, par 0079-0080); and
receive, from the second network device (see, fig. 1, PE router 10B, par 0029), a withdrawal of the first EVPN AD route (see, PE 10C receives withdrawal message 5 from PE 10B to withdraw the corresponding set of Ethernet A-D per ES routes for Ethernet segment 14, par 0052).
Bickhart’995 discloses all the claim limitations but fails to explicitly teach:
generate, in a forwarding table, an entry based on the plurality of IP routes based on determining that the ESI status flag indicates that the host on the ES is reachable via the first network device or the second network device via an equal-cost multi-path (ECMP) group; 
update the ESI status flag to indicate that the plurality of multihomed hosts on the ES is not reachable via the first network device based on the withdrawal of the first EVPN AD route; and 
update the ECMP group that was based on the plurality of IP routes to enable sending traffic to the plurality of multihomed hosts via the second network device, without requiring separate withdrawal of advertised routes associated with the first network device.

However Lin’528 from the same field of endeavor (see, fig. 1, multi-tenant data center 2 using EVPNs (Ethernet virtual private network) with PE routers on multi-homed Ethernet segments (ESs) signal aliasing capability, par 0018) discloses:
generate, in the forwarding table (see, forwarding engine configured to forward data packets destined for the MAC address associated with the CE router according to the ECMP next hop, par 0010), an entry (see, ECMP next hop, par 0036) based on the plurality of IP routes (see, fig. 1, AD routes with EVPN 23 is a MPLS based EVPN running over IP underlay network 4, par 0038) based on determining that the ESI status flag (see, reachable states of CE and therefore network devices communicated via the CE, par 0024, 0029) indicates that the host on the ES is reachable via the first network device or the second network device via an equal-cost multi-path (ECMP) group  (see, build an ECMP next hop in forward engine to PE1 and PE2 to reach MAC1 over ES1 after receiving aliasing bit set from local PE indicates to remote PE that local PE could reach the set of MAC addresses via multi-homed ES with MAC address associated with network devices within sites 5 reachable via multi-homed ES 10A, par 0010, 0024, 0029. Noted, ECMP group can be equated to ECMP next hop to PE1 and PE2 to reach MAC1 over ES1, next hops describe various routes, par 0024, 0029, 0044); 
update the ESI status flag (see, reachable states change from reachable to not reachable by aliasing bit set changed to reset, par 0035, 0037) to indicate that the plurality of multihomed hosts on the ES is not reachable via the first network device based on the withdrawal of the first EVPN AD route (see, aliasing bit changed from set to reset sent from local PE indicates to remote PE that local PE can’t reach the set of MAC addresses via multi-homed ES with MAC address associated with network devices within sites 5 accessed via multi-homed ES 10A, par 0024, 0029, 0035, 0037); and 
update (see, remove local PE 6A′ from ECMP next hop for the MACs, par 0037) the ECMP group (see, ECMP next hop to PE1 and PE2 to reach MAC1 over ES1, next hops describe various routes, par 0024, 0029, 0044) that was based on the plurality of IP routes (see, fig. 1, AD routes with EVPN 23 is a MPLS based EVPN running over IP underlay network 4, par 0038) to enable sending traffic to the plurality of multihomed hosts via the second network device (see,  remote PE 6B build the ECMP next hop to PE 6A and PE 6A′ to reach MAC1 over multi-homed ES 10A and then remove local PE 6A′ from ECMP next hop for the MACs learned over multi-homed ES 10A, therefore traffic from remote PE 6B could still reach MAC1 via local PE 6A by virtue of ECMP next hop for local PE 6A still valid, par 0036-0037), without requiring separate withdrawal of advertised routes associated with the first network device (see, PE 6B removes PE 6A′ from the ECMP next hop for the MACs learned over multi-homed ES 10A after receiving per-ES AD route advertisement update with the A-bit reset, and therefore no need to wait for separate withdrawal of AD route, par 0037).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable medium as taught by Lin’528 into that of Bickhart’995. The motivation would have been to load balance L2 traffic to multi-homed CE routers 18 faster than in conventional techniques (par 0042).

Regarding claim 18 (Currently Amended), Bickhart’995 discloses the non-transitory computer-readable medium of claim 17 (see, fig. 2, computer-readable medium in software modules of control unit 20 stores executable instructions, par 0061), wherein the control circuitry (see, fig. 2, control unit 20, par 0060) is further configured to: 
receive a plurality of IP routes from the second network device (see, fig. 1, PE router 10A, par 0029) corresponding to a plurality of hosts on the ES (see, fig. 1, any of PE router including 10C receives from PE router 10B MAC/IP Advertisement routes associated with the Ethernet segment 14 and that announce the MAC address and corresponding IP addresses of customer devices 4C and 4D, par 0079-0080); 
generate, in a forwarding table (see, fig. 1, MAC tables/routing table of PE router 10C, par 0030 and 0043), entries based on the IP routes based on determining that the ESI status flag (see, BGP Network Layer Reachability Information (NLRI) as indication that the MAC addresses are reachable through the particular PE router, par 0029 and 0031. Noted, MAC/IP binding, par 0070) indicates that the plurality of hosts on the ES are reachable via the second network device (see, PE routers 10 store the MAC addressing information in MAC tables/routing tables after routers learn L2 state information including MAC addressing information for devices 4 and reachable information of devices 4, par 0030. Noted, IP route corresponding with MAC address route since IP addresses associated with respective MAC addresses, par 0031, 0043, 0049. Noted, PE stores one or more Ethernet Auto-Discovery (A-D) per ES routes received from other PE routers which indicate the respective PE routers provide L2 reachability for the Ethernet segment indicated in the route including information from remote MAC learning, par 0076-0077); and 
update the entries that were based on the IP routes to prevent sending traffic to the host via the first device (see, PE 10B learn the L2-L3 binding for customer device 4D but not PE 10A due to LAG hashing techniques that load-balances different traffic flows across the multi-homing PEs for Ethernet segment 14, therefore PE router 10C store the MAC addressing information in MAC tables/routing tables after learning L2 state information including MAC addressing information for devices 4 and reachable information of devices 4 from 10A (therefore traffic routed to PE 10B before PE 10A learns L2-L3 binding from PE 10B ), par 0030, 0050-0051).


Regarding claim 19 (Original), Bickhart’995 discloses the non-transitory computer-readable medium of claim 17 (see, fig. 2, computer-readable medium in software modules of control unit 20 stores executable instructions, par 0061), wherein the control circuitry (see, fig. 2, control unit 20, par 0060) is further configured to.
Bickhart’995 discloses all the claim limitations but fails to explicitly teach:
receive a first data packet addressed to a MAC address of the host; 
retrieve, from the entry associated with the MAC address, a next hop identifier; and 
forward the first data packet using the next hop identifier.

However Lin’528 from the same field of endeavor (see, fig. 1, multi-tenant data center 2 using EVPNs (Ethernet virtual private network) with PE routers on multi-homed Ethernet segments (ESs) signal aliasing capability, par 0018) discloses:
receive a first data packet addressed to a MAC address of the host (see, traffic from remote PE to the CE router over the multi-homed L2 network segment with data packets destined for the MAC address associated with the CE router, par 10-11); 
retrieve, from the entry associated with the MAC address, a next hop identifier (see, fig. 1 and 3, remote PE builds an ECMP next hop to at least the first and second PE routers on the multi-homed ES to reach the MAC address associated with the CE router over the multi-homed ES, forwarding engine 86 of router associates network destinations with specific next hops, par 0029 and 0046); and 
forward the first data packet using the next hop identifier (see, fig. 1, remote PE router forwards data packets destined for the MAC address associated with the CE router according to the ECMP next hop, par 0010).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable medium as taught by Lin’528 into that of Bickhart’995. The motivation would have been to load balance L2 traffic to multi-homed CE routers 18 faster than in conventional techniques (par 0042).

Regarding claim 20 (Original), Bickhart’995 discloses the non-transitory computer-readable medium of claim 17 (see, fig. 2, computer-readable medium in software modules of control unit 20 stores executable instructions, par 0061), wherein the first network device (see, fig. 1, PE router 10A, par 0029) and the second network device (see, fig. 1, PE router 10B, par 0029) provide active-active multihoming to the host via the ES (see, fig. 1, multiple PE routers provide active-active mode multi-homing to devices on a customer network using an Ethernet segment of an EVPN instance, par 0007).

Regarding claim 21 (Original), Bickhart’995 discloses the non-transitory computer-readable medium of claim 17 (see, fig. 2, computer-readable medium in software modules of control unit 20 stores executable instructions, par 0061), wherein the withdrawal of the first EVPN AD route occurred in response to the first network device (see, fig. 1, PE router 10B, par 0029) losing connection to the ES (see, PE 10B outputs a withdrawal message 5 to withdraw the corresponding set of EVPN A-D per ES routes for Ethernet segment 14 after Link 15B of Ethernet segment 14 coupling PE 10B to the multi-homed site failed, par 0052).

Regarding claim 22 (Original), Bickhart’995 discloses the non-transitory computer-readable medium of claim 17 (see, fig. 2, computer-readable medium in software modules of control unit 20 stores executable instructions, par 0061) further configured to receive, from the first network device (see, fig. 1, PE router 10A, par 0029), a third EVPN AD route that comprises the ESI (see, fig. 1, PE routers 10A-10B output to PE 10C an EVPN route advertising an Ethernet Auto-Discovery (AD) route specifying the relevant ESI for the Ethernet segment for each EVI with multiple EVIs configured on PE routers 10 for Ethernet segment 14, par 0026, 0028), wherein the second network device (see, fig. 1, PE router 10A, par 0029), wherein the first network device (see, fig. 1, PE router 10A, par 0029) is directly connected to the ES (see, fig. 1, PE router 10A participates in Ethernet Segment 14, par 0028-0029).

Regarding claim 23 (Original), Bickhart’995 discloses the non-transitory computer-readable medium of claim 17 (see, fig. 2, computer-readable medium in software modules of control unit 20 stores executable instructions, par 0061), wherein the control circuitry (see, fig. 2, control unit 20 includes processors to executable instructions stored in software modules, par 0061) is further configured to: 
update the ESI status flag (see, BGP Network Layer Reachability Information (NLRI) as indication that the MAC addresses are reachable through the particular PE router, par 0029, 0031 and 0069. Noted, MAC tables 50 represents virtual routing and forwarding table of VRFs could be for each EVI or independent of EVI, par 0069; VRF stores one or more Ethernet Auto-Discovery (A-D) per ES routes 39 received from other PE indicating the respective PE routers provide L2 reachability for the Ethernet segment indicated in the route, par 0069, 0076) to indicate that the host on the ES is reachable via the first network device (see, fig. 1, PE router 10A, par 0029) and the second network device (see, fig. 1, PE router 10AB, par 0029) based on receiving, from the first network device, a third EVPN AD route that comprises the ESI  (see, fig. 1, PE router 10A, par 0029) and the third network device (Note, PE routes 10A-10C communicate NLRI (Network Layer Reachability Information) after PE 10A and 10B learn from CE 8B about MAC addressing information for devices 4 within the network and the physical ports through which devices 4 are reachable and stores MAC information (therefore remote PE 10C obtains and stores NLRI for device 4 to be reachable from PE 10A and 10B), par 29-31), wherein the first network device (see, fig. 1, PE router 10A, par 0029) is directly connected to the ES (see, fig. 1, PE router 10A participates in Ethernet Segment 14, par 0028-0029); and 
update the entry that was based on the IP route to allow sending traffic to the host via the first device (see, fig. 2, VRF (virtual routing and forwarding table) in PE stores one or more Ethernet Auto-Discovery (A-D) per ES routes 39 received from other PE indicating the respective PE routers provide L2 reachability for the Ethernet segment indicated in the route, par 0069, 0076).

Regarding claim 24 (New), Bickhart’995 discloses the non-transitory computer-readable medium of claim 17 (see, fig. 2, computer-readable medium in software modules of control unit 20 stores executable instructions, par 0061).
Bickhart’995 discloses all the claim limitations but fails to explicitly teach: wherein the plurality of multihomed hosts comprises a plurality of virtual machines running on a hypervisor.

However Lin’528 from the same field of endeavor (see, fig. 1, multi-tenant data center 2 using EVPNs (Ethernet virtual private network) with PE routers on multi-homed Ethernet segments (ESs) signal aliasing capability, par 0018) discloses: wherein the plurality of multihomed hosts comprises a plurality of virtual machines running on a hypervisor (Noted, virtual machines on customer equipment as virtual hosts in multi-tenant data center, par 0004, 0020, 0024).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable medium as taught by Lin’528 into that of Bickhart’995. The motivation would have been to load balance L2 traffic to multi-homed CE routers 18 faster than in conventional techniques (par 0042).

Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patel et al (US20180183654A1) discloses: When a remote BGP peer receives notification of the withdrawal of the EAD/ES route from the local BGP peer, the remote BGP peer locally withdraws the same EAD/ES route. In addition, the remote BGP peer removes the IP address of the local BGP peer from the equal-cost-multi-path (ECMP) path for forwarding for the failed ESI. The goal of the EVPN Fast Withdraw procedure is to provide data-plane convergence based on a single message instead of relying on withdrawal of individual EVPN Route Type 2 routes (par 0001), the ESI index 400 can be a bitmap, e.g., each of the entries of the ESI index can have a length of 1 bit, and the value of an entry (e.g., a bit) can be updated or changed in response to detecting the failure of an Ethernet segment (par 0047), the local peer receives notice of the failure of the remotely configured ESI by determining that the entry in the remote ESI index has been updated (e.g., entry value changed from “1” to “0”). This allows the local peer to monitor the status of ESI's that are locally configured on the remote peer (par 0051). 

Nagarajan et al (US20180248803A1) discloses: The withdrawal of the join synch route may be categorized as either a timeout event or a disruption event. …a disruption event indicates that a failure has occurred with respect to the first one of the PE routers, but that the host or receiver is still interested in receiving traffic of the multicast group (par 0005), upon determining that the withdrawal of the BGP join synch route is due to the disruption event at the second PE router (par 0007). 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473